Citation Nr: 1704451	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia 


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right central and posterolateral T6-T7 disc herniation and left central T10-T11 disc herniation (thoracic spine disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

(The issue of entitlement to service connection for a lumbar spine disorder including degenerative disc disease (DDD), to also include as secondary to service-connected thoracic spine disability, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active service from August 1993 to January 1994 and from July 2005 to September 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In a September 2007 rating decision, in pertinent part, service connection was granted for service connection for right central and posterolateral T6-T7 disc herniation and left central T10 T11 disc herniation with an evaluation of 20 percent assigned effective September 6, 2006.  A November 2008 rating decision, in pertinent part, denied entitlement to a TDIU.  An April 2010 rating decision denied service connection for degenerative disc disease of the lumbar spine on a direct basis and as secondary to the service-connected thoracic spine disability.  

In July 2012, the Veteran testified at a Board hearing before the undersigned regarding his claims for a higher rating for his thoracic spine disability and entitlement to a TDIU.  In March 2014, the Board remanded the appeal for additional development to include for the Veteran to be afforded a Board hearing on the issue of service connection for a lumbar spine disability.  In February 2016, the Board again remanded this case because the Veteran had not been afforded a VA examination per the prior remand instructions and because it was unclear if he had been afforded a Board hearing as no Board hearing was contained in the record.  In October 2016, the Veteran was afforded a Board hearing via video conference from the RO before another Veterans Law Judge, and is the subject of a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the March 2014 and February 2016 Board remand decisions directed the RO to provide the Veteran with an appropriate examination to determine the severity of the service-connected thoracic spine disability, this action still has not been accomplished.  Thus, a remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  Regarding the claim for TDIU, remand is required as it is inextricably intertwined with the other claims, and the VA examiner should also make a medical assessment with regard to the Veteran's ability to obtain and sustain employment.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations.  The examiner(s) should review the record prior to examination.  The examinations should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for the thoracic spine and for peripheral nerves.  The DBQs should be filled out completely as relevant.   Any indicated tests that are deemed necessary for an accurate assessment must be conducted.  With regard to a TDIU, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities alone prevent him from engaging in a substantially gainful occupation.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

2.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


